ORIGINAL
          Jfn tbe Wniteb $tates QCourt of jfeberal QClaitns

                                         No. 17-1877T
                                   (Filed: January 24, 2018)


                                             )                        FILED
 TWALLI ZOLMAN,                              )
                                             )                       JAN 2 4 2018
               Pro Se Plaintiff,             )
                                                                    U.S. COURT OF
                                             )                     FEDERAL CLAIMS
 v.                                          )
                                             )
 THE UNITED STATES,                          )
                                             )
                      Defendant.             )
~~~~~~~~~ )


                                         ORDER

    Defendant's motion (Docket No. 8), filed January 22, 2018, to stay proceedings is
DENIED as MOOT.

       In addition, on January 2, 2018 the court issued an order ((Docket No. 7) copy
attached) denying plaintiffs motion to proceed informa pauperis and giving plaintiff
notice that in order to proceed with her case the $400.00 filing fee was due by January
17, 2018 and that failure to pay the fee would result in the dismissal of her case pursuant
to Rule 41 of the Rules of the United States Court of Federal Claims ("RCFC") of the
case for failure to prosecute.

      A review of court records indicates that plaintiff has not paid the filing fee.
Accordingly, the above-captioned case is DISMISSED without prejudice pursuant to
RCFC 41 for failure to prosecute.

       IT IS SO ORDERED.




                                                           Senior Judge


                                                               7017 1450 ODDO 1346 0928
          Case 1:17-cv-01877-NBF Document 7 Filed 01/03/18             Page 1of1




          3Jn tbe mtnitcb          ~tates    QC:ourt of jfeberal QC:Iaitns
                                        No. 17-1877T
                                   (Filed: January 3, 2018)


                                            )
 TWALLI ZOLMAN,                             )

               Pro Se Plaintiff,
                                            )
                                            )                        FILED
                                            )                       JAN - 3 2018
 v.                                         )
                                            )                      U.S. COURT OF
                                                                  FEDERAL CLAIMS
 THE UNITED STATES,                         )
                                            )
                      Defendant.            )
______________ )

                                         ORDER

    Plaintiffs motion for leave to proceed in forma pauperis (Filing No. 6) is hereby
DENIED.

       In order to proceed with this civil action in this court, the plaintiff must pay
$400.00 in fees - a $350.00 filing fee plus a $50.00 administrative fee- by .January 17,
2018. If the plaintiff fails to pay the appropriate fees in accordance with this order, this
action shall be dismissed without prejudice for failure to prosecute under Rule 41 of the
United States Court of Federal Claims.

       IT IS SO ORDERED.


                                                           (1             . tf~Q
                                                          /NAN y B. FIRESTONE
                                                           Senior Judge